 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 1 of 8 Page ID #:627



 1   Peter Rukin, SBN 178336
 2
     prukin@rukinhyland.com
     Valerie Brender, SBN 298224
 3   vbrender@rukinhyland.com
 4
     RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Ste. 290
 5   Oakland, CA 94612
 6
     Telephone: (415) 421-1800
     Facsimile: (415) 421-1700
 7
     Aaron Kaufmann, SBN 148580
 8
     akaufmann@leonardcarder.com
 9   Elizabeth Gropman, SBN 294156
     egropman@leonardcarder.com
10
     LEONARD CARDER, LLP
11   1330 Broadway, Suite 1450
     Oakland, CA 94612
12
     Telephone: (510) 272-0169
13   Facsimile: (510) 272-0174
14
     Attorneys for Plaintiffs
15
     (Additional Counsel below)
16

17                         UNITED STATES DISTRICT COURT

18                       CENTRAL DISTRICT OF CALIFORNIA

19   JIMMY BARBOZA, MANUEL                      CASE NO. 2:19-cv-08094-GW-Ex
     MARQUEZ, FRANCIS REAPORT,
20   MATTHEW BLEHM, LARRY                       JOINT STATUS REPORT
21   LUNDVALL, EDWARD SMITH,
     GARY HAYES, MICHAEL                        Date: July 9, 2020
22   MARTINSON and GABRIEL FIERRO,              Time: 8:30 a.m.
23                                              Courtroom: 9D
                     Plaintiffs,
24         v.
25   FLOWERS FOODS, INC., FLOWERS
     BAKING CO. OF MODESTO, LLC,
26   and FLOWERS BAKING CO. OF
27   HENDERSON, LLC,
28                   Defendants.

                                     JOINT STATUS REPORT
                                   Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 2 of 8 Page ID #:628



 1   ALEXANDER M. CHEMERS, SBN 263726
 2
     alexander.chemers@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 3   STEWART, P.C.
 4
     400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
 5   Telephone: 213-239-9800
 6
     Facsimile: 213-239-9045

 7   JARED L. PALMER, SBN 287974
 8   jared.palmer@ogletree.com
     J.P. SCHREIBER, SBN 317829
 9   john.schreiber@ogletree.com
10   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
11   Steuart Tower, Suite 1300 One Market Plaza
12   San Francisco, CA 94105
     Telephone: 415-442-4810
13   Facsimile: 415-442-4870
14
     Attorneys for Defendants
15   FLOWERS FOODS, INC., FLOWERS BAKING
16   CO. OF MODESTO, LLC, and FLOWERS
     BAKING CO. OF HENDERSON, LLC
17

18

19

20

21

22

23

24

25

26

27

28

                                   JOINT STATUS REPORT
                                 Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 3 of 8 Page ID #:629



 1         Pursuant to this Court’s Order of February 20, 2020 (Dkt. No. 36), Plaintiffs
 2   Jimmy Barboza, Manuel Marquez, Francis Reaport, Matthew Blehm, Larry
 3   Lundvall, Edward Smith, Gary Hayes, Michael Martinson and Gabriel Fierro
 4   (“Plaintiffs”) and Defendants Flowers Foods, Inc., Flowers Baking Co. of Modesto,
 5   LLC, and Flowers Baking Co. of Henderson, LLC (“Defendants”) (collectively, the
 6   “Parties”) jointly submit the following Joint Status Report.
 7    I.   SUMMARY OF CASE
 8         Plaintiffs allege that Defendants misclassified them as independent contractors
 9   instead of employees in violation of California law. Plaintiffs further allege that, by
10   misclassifying Plaintiffs as independent contractors, Defendants have failed to
11   comply with numerous California wage and hour legal obligations, including: to
12   reimburse Plaintiffs for their work-related expenses; to not take unlawful deductions
13   from Plaintiffs’ wages; to provide Plaintiffs with lawful off duty meal periods and
14   paid rest breaks; to pay overtime premium pay; and to provide Plaintiffs with
15   accurate wage statements. As a result, Plaintiffs seek restitution, damages, and/or
16   penalties.
17         Defendants deny Plaintiffs’ allegations. Defendants contend that Plaintiffs
18   were properly classified as independent contractors. Indeed, the overall structure of
19   the Parties’ business relationship is based on Plaintiffs’ status as independent
20   contractors. Defendants further contend that Plaintiffs are successful businesspersons
21   who purchased franchise distributorships providing them the distribution rights to
22   sell and distribute certain baked products in one or more geographical areas
23   (“territories”). The contractual rights of Distributors like Plaintiffs are memorialized
24   in Distributor Agreements (the “Agreements”), which specify that the relationship is
25   one of independent contractor and that the Distributor shall not be controlled by the
26   Company as to the specific details or manner of the Distributor’s business, it being
27   understood that the primary interest of the Company is the results achieved by
28   Distributor.
                                                   -1-
                                       JOINT STATUS REPORT
                                     Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 4 of 8 Page ID #:630



 1   II.   STATUS OF LITIGATION
 2             1. The Case Has Been Stayed Pursuant to This Court’s February 20,
 3
                  2020 Order Granting Defendants’ Motion to Stay

 4         The crux of this case is whether Plaintiffs are properly classified as
 5   independent contractors. On November 18, 2019, Defendants moved to stay this
 6   litigation pending resolution of the appropriate standard to evaluate Plaintiffs’
 7   purported misclassification. The parties disagreed (and continue to disagree)
 8   regarding the propriety of a stay. On February 20, 2020, the Court granted
 9   Defendants’ motion to stay the case. Dkt. No. 36 at pp. 7-8. On March 19, 2020, the
10   Court ordered that “the current trial date of September 15, 2020, and all other dates
11   in the scheduling order (Dkt. No. 16), are taken off calendar and a new trial date be
12   set at the July 9, 2020 status conference.” Dkt. No. 38.
13             2. Plaintiffs Ask That the Stay Be Lifted and a New Schedule Set
14         As Plaintiffs have previously argued (Dkt. Nos. 20, 32), a stay of this case is
15   inappropriate. Plaintiffs agree with this Court’s earlier February 3, 2020 tentative
16   ruling (Dkt. No. 29) denying a stay. As the Court then explained, “While Defendants
17   argue that a stay is needed to avoid unnecessary discovery and promote judicial
18   economy, Defendants have not actually shown the Court how discovery would be
19   impacted by the uncertainty regarding the two tests.” Dkt. No. 29 at 6 (emphasis
20   added). As Plaintiffs have previously noted, there is no significant discovery burden
21   unique to the ABC test that will be rendered moot should there be an appellate ruling
22   that Dynamex is not retroactive or that the FAAAA preempts AB-5. In fact, nearly
23   all discovery with respect to the ABC test will focus on prong A (whether the worker
24   is “free from the control and direction of the hiring entity”) which, as Defendants
25   recognize (Dkt. No. 30 at 5 n. 2), is a factor common to both the ABC test and the
26   Borello test.
27         Further, as Plaintiffs have previously pointed out, the FAAAA preemption
28   argument hinges solely on whether Part B of the ABC test interferes with federal
                                                   -2-
                                       JOINT STATUS REPORT
                                     Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 5 of 8 Page ID #:631



 1   law. There is no dispute that: (i) Part A (addressing the principal’s control of the
 2   work) and Part C (addressing whether the agents perform similar services for others)
 3   of Dynamex’s ABC test will survive regardless of any ruling in CTA; and (ii) that
 4   Defendants’ inability to satisfy either Part A or Part C will fully resolve Plaintiffs’
 5   employment status under the ABC test as to the period predating the effective date of
 6   AB-5 (i.e., nearly 20 months of the entire liability period in this case).
 7         Further delaying discovery prejudices Plaintiffs by denying them a timely
 8   adjudication of their Labor Code claims. It is also not judicially efficient: regardless
 9   of whether Dynamex is retroactive or FAAAA preempts AB-5, the primary—and
10   only fact-intensive—question of whether the plaintiff distributors are free from the
11   control and direction of Flowers will need to be explored in discovery and decided
12   by the Court. So too will the issue of whether plaintiffs distribute for companies
13   other than Flowers. Staying discovery of those issues will merely delay—rather than
14   moot—the work that needs to be done in this case and keep this case open on the
15   Court’s docket for that much longer.
16         As it currently stands, the certified question of retroactivity in Jan-Pro is not
17   yet fully briefed before the California Supreme Court (petitioners’ reply brief is due
18   July 16, 2020), and the Ninth Circuit will not likely hear argument in California
19   Trucking until late Fall or Winter of 2020. Given this time horizon, it would be most
20   efficient to allow the parties to begin discovery on the 95 percent of factual issues in
21   this case that have no relation to those two pending appeals. Plaintiffs accordingly
22   ask that the Court lift the stay, allow discovery to begin, and set a trial date for the
23   Fall of 2021.
24
               3. Defendants Ask That the Court Maintain the Status Quo and
25                Continue the Stay Pending Resolution of the Issues on Appeal
26         Defendants request the Court maintain the stay imposed by its February 20,
27   2020 Order and schedule a further status conference for six to nine months out. As
28
                                                    -3-
                                        JOINT STATUS REPORT
                                      Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 6 of 8 Page ID #:632



 1   Defendants previously briefed the Court, the legal standard governing Plaintiffs’
 2   purported misclassification is in flux because it is unclear whether the “ABC” test
 3   articulated in Dynamex Operations West v. Superior Court, 4 Cal. 5th 903 (2018),
 4   applies retroactively or even complies with due process, as well as whether the ABC
 5   test is preempted by the Federal Aviation and Administration Authorization Act
 6   (“FAAAA”). These issues are currently pending on appeal before the California
 7   Supreme Court and Ninth Circuit Court of Appeal. “Given the highly unsettled state
 8   of the law regarding the test for an employment relationship,” the Court granted
 9   Defendants’ motion for a stay.
10         As of today, no further clarity regarding the appropriate standard to evaluate
11   Plaintiffs’ purported misclassification is available. However, the two cases with
12   appeals relevant to this lawsuit are proceeding in their respective courts. Until the
13   issues on appeal are resolved, there is no reason to lift the stay in this case.
14         First, the Court previously rejected Plaintiffs’ arguments when it granted
15   Defendants’ motion for a stay. In its February 20, 2020 Order, the Court concluded
16   that due to the “highly unsettled state of the law regarding the test for an employment
17   relationship, . . . a stay is appropriate.” Dkt. No. 36 at p.7. Since filing this lawsuit,
18   Plaintiffs have made known their intention of filing an early summary judgment
19   motion on employment status. Dkt. Nos. 15 at 12:23-25, 36 at p. 7. Recognizing the
20   risk of proceeding with discovery and motion practice without a clear legal standard,
21   this Court concluded that, “[p]roceeding with discovery and then subsequent motions
22   before the courts have clarified retroactivity and preemption could lead to
23   inefficiencies and wasted resources for both the parties and the Court.” Dkt. No. 36
24   at pp. 7-8. Due to the “significant differences” between the ABC test and the Borello
25   test, “discovery will differ depending on which test applies (or whether both apply).”
26   Id. at p. 8. Waiting for direction on which test applies and when will promote the
27   orderly course of justice instead of having the Parties conduct discovery as to both
28   tests or brief issues that could be mooted soon.
                                                    -4-
                                        JOINT STATUS REPORT
                                      Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 7 of 8 Page ID #:633



 1         Second, Plaintiffs are incorrect in their position that Dynamex’s ABC test will
 2   still apply even if AB-5 is found preempted. If the Ninth Circuit finds AB-5
 3   preempted, in whole or in part, then the ABC test disappears and the Borello test
 4   instead applies to all claims, whenever they arose. AB-5 specifically provides that
 5   the Borello test will apply if “a court of law rules that the [ABC] test . . . cannot be
 6   applied to a particular context.” Lab. Code § 2750.3(a)(3). So, if AB-5 continues to
 7   be enjoined such that it cannot be applied, then Borello (not the ABC test) applies.
 8   Also, if AB-5 is preempted by federal law, the ABC test introduced by Dynamex
 9   would be preempted for the same reasons, again leaving the parties to apply the
10   Borello test.
11         Third, the two issues on appeal are progressing so there is no need to lift the
12   stay prior to further guidance from the California Supreme Court and the Ninth
13   Circuit Court of Appeal. As Plaintiffs note, the briefing on the issue of whether the
14   ABC test applies retroactively is nearly complete. Significantly, when the California
15   Supreme Court extended the petitioners’ request for an extension to file a reply brief,
16   it noted that, “[n]o further extension of time to file the reply brief on the merits is
17   contemplated.” Vazquez v. Jan-Pro Franchising Int’l., Inc., No. S258191 (Cal. June
18   9, 2020). The pending appeal before the Ninth Circuit regarding the issue of whether
19   the FAAAA preempts application of the “ABC” test is even further along. The
20   briefing is complete and the Ninth Circuit scheduled oral argument for September 1,
21   2020. Cal. Trucking Assoc., et al. v. Xavier Becerra, et al., No. 20-55106 (9th Cir.
22   June 21, 2020). Proceeding when legal clarity is forthcoming will most certainly
23   result in unnecessary discovery and a waste of judicial resources. See Quinn-White v.
24   Novartis Pharm. Corp., No. 16-cv-4300-PSG (AGRx), 2016 WL 11519285, at *4
25   (C.D. Cal. Oct. 7, 2016) (noting that “[a] clear legal standard . . . will simplify the
26   issues and proof needed”); Garcia v. Hollister Co., No. 16-cv-154-JGB (AGRx),
27   2016 WL 10988791, at *4 (C.D. Cal. Aug. 2, 2016) (finding that “[i]t would be
28   unfair to Defendants to require . . . discovery and briefing . . . when the decision in
                                                    -5-
                                        JOINT STATUS REPORT
                                      Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 39 Filed 07/07/20 Page 8 of 8 Page ID #:634



 1   Casas may moot this claim”).
 2           Accordingly, Defendants request the Court continue the stay, not set a new
 3   trial date at this time, and schedule a further status conference in the first quarter of
 4   2021.
 5

 6   DATED: July 7, 2020                        LEONARD CARDER, LLP
 7                                          By: /s/ Aaron Kaufmann
 8
                                              AARON KAUFMANN
                                              ELIZABETH GROPMAN
 9                                            Attorneys for Plaintiffs
10
                                                RUKIN HYLAND & RIGGIN LLP
11

12                                          By: /s/ Peter Rukin
                                              PETER RUKIN
13                                            VALERIE BRENDER
14                                            Attorneys for Plaintiffs

15
     DATED: July 7, 2020                        OGLETREE, DEAKINS, NASH, SMOAK &
16                                              STEWART, P.C.
17
                                            By: /s/ Alexander M. Chemers
18                                            ALEXANDER M. CHEMERS
19                                            JARED L. PALMER
                                              J.P. SCHREIBER
20                                            Attorneys for Defendants
21

22           I attest that all other signatories listed, and on whose behalf the filing is
23   submitted, concur in the filing’s content and have authorized the filing.
24

25   DATED: July 7, 2020                    By: /s/ Peter Rukin
                                               PETER RUKIN
26

27                                                                                           43387087.1


28
                                                     -6-
                                         JOINT STATUS REPORT
                                       Case No. 2:19-cv-08094-GW-Ex
